t c summary opinion united_states tax_court michael and calvineta byard petitioners v commissioner of internal revenue respondent docket no 7042-06s filed date michael and calvineta byard pro_se ashley f giles for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal income taxes and penalties for and as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure after concessions by petitioners the sole remaining issue for decision is whether petitioners are entitled to a deduction under sec_179 of dollar_figure for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in atlanta georgia at the time that they filed this petition during petitioner husband was employed as a computer analyst and petitioner wife was employed as a school nurse petitioners also had a janitorial cleaning business during that year petitioners’ federal_income_tax returns for and were prepared by joseph l wilson wilson respondent disallowed various deductions claimed by petitioners on their and federal_income_tax returns the only adjustment that petitioners contested was the disallowance of a dollar_figure expense deduction claimed on form_2106 employee business_expenses for petitioners’ form_2106 for lists the employee’s name as michael byard and the occupation in which the expenses were incurred as comp progra the dollar_figure expense deduction at issue was recorded on the form_2106 on line entitled parking fees tolls and transportation including train bus etc that did not involve overnight travel or commuting to and from work on schedule c profit or loss from business of their form_1040 u s individual_income_tax_return petitioners listed both their names under business proprietor and stated their principal business as a janitorial cleaning service petitioners reported dollar_figure in gross_receipts on their schedule c and dollar_figure in total expenses resulting in a net_loss of dollar_figure line entitled depreciation and sec_179 expense deduction of their schedule c has no entry on line entitled car and truck expenses of that same form petitioners claimed a deduction of dollar_figure discussion the issue in this case is whether petitioners made a valid sec_179 election to deduct dollar_figure of the cost of a sport- utility vehicle suv purchased in and used in their part- time janitorial cleaning business petitioners argue that the dollar_figure expense deduction claimed on form_2106 was placed on the wrong form was related to the purchase of the suv allegedly used percent in the cleaning business and that their intent was to claim a depreciation deduction for the cost of the suv in the maximum amount allowed under sec_179 respondent maintains that petitioners failed to make a valid election as required under sec_179 to depreciate the suv and that the dollar_figure expense deduction claimed on the return should be disallowed because petitioners have not substantiated that expense as an employee_business_expense under sec_179 a taxpayer may elect to treat the cost of certain property used in an active trade_or_business as a current_expense in the year such property is placed_in_service sec_179 the aggregate cost that a taxpayer can deduct under sec_179 for is dollar_figure sec_179 sec_179 provides that an election must a specify the items of sec_179 property to which the election applies and the portion of the cost of each of such items which is to be taken into account under subsection a and b be made on the taxpayer’s return of the tax imposed by this chapter for the taxable_year the benefits of sec_179 require an affirmative election to be made on a taxpayer’s original return or a timely filed amended_return see starr v commissioner tcmemo_1995_190 affd without published opinion 99_f3d_1146 9th cir petitioners failed to elect explicitly to deduct the cost of their suv as a sec_179 expense on their return although they attached a schedule c to their return listing their claimed receipts and expenses from their janitorial cleaning business petitioners left blank line of that form entitled depreciation and sec_179 expense deduction they did not file with their return form_4562 depreciation and amortization including information on listed_property which the commissioner has designed for taxpayers wishing to expense rather than depreciate qualifying sec_179 property see visin v commissioner tcmemo_2003_246 affd 122_fedappx_363 9th cir at trial petitioners presented a reproduced document that they allege was attached to their original return respondent has no record of receiving the document and it was not attached to the return that respondent received from petitioners the typewritten document bears wilson’s name and contact information and states supporting schedule form_2106 - line dollar_figure represents sec_179 expense deduction for use of yukon in janitorial business this vehicle replaced truck previously used in business reproduced in its entirety the document does not include petitioners’ names social_security numbers or any other form of taxpayer identification the document does not include the vehicle’s original cost the document appears to be something prepared in response to an audit inquiry and we are not persuaded that it was a part of the filed return there was no disclosure regarding the suv or sec_179 on petitioners’ schedule c and the dollar_figure amount was clearly mislabeled on their return petitioners did not make a valid election to expense currently their suv under sec_179 petitioners offered no evidence supporting the use of the suv as an employee_business_expense of petitioner husband in his computer analyst position rather they argue that the suv was not used in his job as computer analyst but instead was used in petitioners’ janitorial business because petitioners have not substantiated the deduction for unreimbursed transportation costs claimed on their return as an employee_business_expense the dollar_figure deduction claimed cannot be allowed we sustain respondent’s determination to disallow the dollar_figure deduction claimed by petitioners to reflect the foregoing decision will be entered for respondent
